Exhibit 10.1
 
SECOND AMENDMENT TO
MASTER SPONSORED RESEARCH AGREEMENT


This Second Amendment, dated as of October 29, 2008 (this “Second Amendment”),
by and between THE OHIO STATE UNIVERSITY RESEARCH FOUNDATION, on behalf of Ohio
State University, a university with a principal place of business at 1960 Kenny
Road, Columbus, OH 43210 (“Institution”), and NEUROLOGIX, INC., a Delaware
corporation with a principal place of business at One Bridge Plaza, Fort Lee,
New Jersey, 07024 (“Sponsor”).


WHEREAS, Institution and Sponsor are parties to that certain Master Sponsored
Research Agreement, dated as of May 10, 2006 (the “Research Agreement”), which
provides for certain research and rights relating to the development of gene
therapy approaches to neurodegenerative disorders and other fields, as more
fully specified in the Research Agreement;


WHEREAS, Sponsor and Institution agreed to extend the Initial Term of the
Research Agreement for a one-year period ending on November 10, 2008 by a First
Amendment to the Research Agreement, dated May 29th, 2008;


NOW, THEREFORE, Institution and Sponsor hereby agree as follows:


1.  Unless otherwise specifically provided herein, all terms used and
capitalized in this Second Amendment, but which are not defined herein, shall be
deemed to have the respective meanings set forth in the Research Agreement.


2.  Section 7 of the Research Agreement is hereby amended, with the addition of
the following at the end of the section, as follows:


“The First Renewal Term of the Agreement shall be extended, and shall continue
in effect, until November 10, 2009 (the “Second Renewal Term”), unless sooner
terminated in accordance with the provisions of Section 8 of the Agreement..”


3.  Except as amended hereby, the Research Agreement, and the terms and
provisions thereof, shall remain in full force and effect.


4.  This Second Amendment shall not be effective until executed by the parties
hereto and may be executed in several counterparts, each of which will
constitute an original instrument and all of which together shall constitute one
and the same instrument.


5. This Second Amendment shall be construed, interpreted, applied and governed
in all respects in accordance with the laws of the State of Ohio, without regard
to such State's conflicts or choice of laws provisions.
 
Signatures begin on the following page.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the day and year first above written.
 
 

NEUROLOGIX, INC.    
THE OHIO STATE UNIVERSITY
RESEARCH FOUNDATION
          /s/ Marc Panoff    /s/ Kristy A. Baker    By: Marc Panoff   
By: Kristy A. Baker, CRA     Title: CFO      Title: Director, Office for
Business & Industry Contracts              Date: 12/16/08    Date: 12/10/08    
 
              /s/ John E. Mordock       By: John E. Mordock        
Title: President and CEO                Date: 12/16/08                          
  Read and Understood:                PRINCIPAL INVESTIGATOR                /s/
Matthew During       By: Matthew During, MD        Title: Principal
Investigator        Date: 12/3/08   

 


                                                                            

